F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                             SEP 3 1997
                              FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    AMIN MALOUKH,

                Petitioner,

    v.                                                   No. 96-9524
                                                     (Petition for Review)
    IMMIGRATION &                                     (No. A28-542-882)
    NATURALIZATION SERVICE,

                Respondent.




                              ORDER AND JUDGMENT *



Before ANDERSON, LOGAN, and EBEL, Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1.9. The case is therefore

ordered submitted without oral argument.



*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Petitioner seeks review of a final order of the Immigration and

Naturalization Service (INS) denying his application for asylum or withholding of

deportation. 1 The Board of Immigration Appeals (BIA) concluded he had not

shown the requisite “persecution or a well-founded fear of persecution on account

of race, religion, nationality, membership in a particular social group, or political

opinion,” 8 U.S.C. § 1101(a)(42)(A) (defining “refugee” status), and denied relief

accordingly, see Castaneda v. INS, 23 F.3d 1576, 1578 (10th Cir. 1994) (failure to

satisfy definition of refugee precludes asylum and, a fortiori, withholding of

deportation). The BIA upheld the decision of the Immigration Judge (IJ), who

had found petitioner’s evidence insufficient to establish either past or feared

future persecution on account of political opinion or religion. We have

jurisdiction pursuant to 8 U.S.C. § 1105a(a) and 28 U.S.C. § 158, and we affirm.



1
       The Illegal Immigration Reform and Immigrant Responsibility Act of 1996
(IIRIRA), Pub. L. No. 104-208, 110 Stat. 3009, alters the availability, scope, and
nature of judicial review in INS cases. Because petitioner’s deportation
proceedings commenced before April 1, 1997, and the final decision of the INS
issued before October 31, 1996, neither IIRIRA’s permanent “new rules,” nor its
interim “transitional rules,” apply to this case. See id. §§ 306(c)(1), 309(a), (c)(1)
& (4), as amended Pub. L. No. 104-302, § 2, 110 Stat. 3657, set out in notes to 8
U.S.C. §§ 1101, 1252. In contrast, provisions of the Antiterrorism and Effective
Death Penalty Act of 1996 (AEDPA), Pub. L. No. 104-132, 110 Stat. 1214, apply
to INS cases commenced, like this one, before AEDPA’s enactment on April 24,
1996, see Fernandez v. INS, 113 F.3d 1151 (10th Cir. 1997), but none of these
provisions appear pertinent to this petition for review, which does not involve
deportation for criminal activity.


                                         -2-
      Petitioner is a Palestinian who lived in Israel until he entered the United

States on a student visa. Due to family financial difficulties, he stopped attending

school and instead obtained unauthorized employment. In January 1995, he pled

guilty to using a false social security number in violation of 42 U.S.C.

§ 408(a)(7)(B) and making false statements in violation of 18 U.S.C. § 1001.

Both charges arose because petitioner obtained unauthorized employment.

Thereafter, deportation proceedings were commenced against him for failing to

maintain nonimmigrant student status. Petitioner conceded deportability, but

applied for asylum or withholding of deportation. He alleged, among other

things, past persecution and a well-founded fear of future persecution by Hamas,

a Palestinian terrorist group.

      The IJ held a hearing on the application for asylum or withholding of

deportation, and the parties presented the following evidence. In 1990, petitioner

began attending Hebrew University in Jerusalem. While there, he became

affiliated with a group called “two states for two people.” This group espoused

views contrary to those of Hamas. As a result of interacting with this group, he

began to oppose Hamas’ use of violence and terrorism. See R. at 132-33.

Petitioner stated that, while in school, he tried to encourage people to reject

Hamas and he criticized Hamas’ use of terrorism. See id. at 133. In 1991, Hamas

members spray painted petitioner’s home and warned him to stop speaking against


                                          -3-
Islam and to drop out of school. See id. Members of the “two states for two

people” group visited petitioner at his home. Hamas believed they were

undercover police and threatened petitioner’s life if he continued to attend

Hebrew University. See id. at 49, 134. Subsequently, seven men kidnapped him

in the middle of the night, took him to the mountains, beat him, and accused him

of collaborating with the Israeli authorities by reporting the names of two Hamas

members to the Israelis. See id. at 67, 133-34. Petitioner testified the men

directed him to quit school or face hanging on an “electric collar” for

collaborating with the Israelis. See id. at 134. Petitioner stated that he tried to

convince them that he was not a collaborator and that they were entitled to their

own beliefs. See id. (“I tried to convince them I’m not a collaborator, that my,

what I believe is wrong and what maybe you believe is correct but let me have

what I believe and I will keep what you believe . . . .”). Petitioner was able to

escape from them, although as he was doing so, he was shot in the hip. See id. at

134-35. He testified he escaped because he knew collaborators are killed. See id.

Thereafter, petitioner stopped attending Hebrew University and obtained a job

with the help of his Palestinian cousin, who was in the Israeli secret service. See

id. at 135-36. In August 1992, with a Jordanian travel document, he entered the

United States on a nonimmigrant student visa.




                                          -4-
       In November 1992, Hamas fire bombed his family’s store leaving a

message that spies deserve to be burned. See id. at 75, 95, 97, 145-46. A letter

from petitioner’s sister indicated the bombing occurred because Hamas suspected

he had reported names of its members to Israeli authorities to obtain an exit visa.

See id. at 97.

       In January 1994, another cousin of petitioner, who lived in California and

who had returned from a trip to Israel, informed petitioner that his mother said he

should not return to Israel because he is wanted by Hamas and because his family

was repudiating him for his religious conversion from Islam to Christianity. See

id. at 68, 92, 95, 97. His mother indicated to him in a phone call in January 1994

that Hamas was still looking for him. See id. at 148. Petitioner stated that he

feared persecution and even death from Hamas due to his religious conversion,

which occurred in January or February of 1995. See id. at 48, 138-39.

       Contrary to his assertions to the men who kidnapped and beat him,

petitioner admitted, before the IJ, that he collaborated with the Israelis. See id. at

133. He did so to obtain a work application and a change of address in Israel.

See id. at 77, 96. He testified that Hamas thought he collaborated with Israeli

authorities to obtain permission to attend Hebrew University, see id. at 129-30,

and his sister, in a letter, stated Hamas also believed he collaborated to obtain an

exit visa, see id. at 97.


                                          -5-
      Based on this evidence, the IJ determined petitioner did not have a past or a

well-founded fear of persecution based on his political opinion or religion. See

id. at 106-07. On appeal, the BIA concluded petitioner did not have a past or a

well-founded fear of persecution because Hamas targeted petitioner due to his

collaboration activities, not due to any political opinion. See id. at 8-9. The BIA

further determined that petitioner failed to show that neither the Israeli

government nor the Palestinian Authority were unable or unwilling to protect him

from Hamas. See id. at 9-10. The BIA gave little weight to petitioner’s claim of

religious persecution, considering it to be suspect since his conversion from Islam

to Christianity did not occur until after deportation proceedings had commenced

and he was convicted of two fraud offenses. See id. at 10. Also, the BIA found

that petitioner failed to provide any evidence regarding persecution of religious

converts. See id.

      “An alien facing deportation who fears persecution if deported has two

avenues of relief: asylum and withholding of deportation.” Rezai v. INS, 62 F.3d
1286, 1288 (10th Cir. 1995). The grant of asylum requires first that the alien

establish refugee status “by proving either past persecution or a ‘well-founded

fear of persecution on account of race, religion, nationality, membership in a

particular social group, or political opinion.’” Id. at 1289 (quoting 8 U.S.C.

§ 1101(a)(42)(A)). If the alien establishes refugee status, the Attorney General


                                          -6-
has discretion to grant or deny asylum. See Nazaraghaie v. INS, 102 F.3d 460,

462 (10th Cir. 1996). Because the BIA determined petitioner did not prove he is

a refugee, we are concerned here with the first step. See Hadjimehdigholi v. INS,

49 F.3d 642, 646 (10th Cir. 1995).

      Petitioner claims refugee status for past persecution and a well-founded

fear of persecution. He bears the burden of proving that he is a refugee. See id.

at 647; see also Rezai, 62 F.3d at 1289 (“alien must present specific, credible

evidence to support his claim that he has been persecuted or will be persecuted if

deported”).

      “To prove past persecution, an asylum applicant must present specific facts

through objective evidence.” Nazaraghaie, 102 F.3d at 462 (quotation omitted).

“If the applicant meets this burden, a well-founded fear of persecution is

presumed; the presumption is rebutted if a preponderance of the evidence

indicates that since the time the persecution occurred, country conditions have

changed such that the applicant’s fear is no longer well-founded.” Id. (citing

8 C.F.R. § 208.13(b)(1)(i)).

      “The ‘well-founded fear of persecution’ standard . . . involves both a

subjective ‘fear’ component, and an objective ‘well-founded’ component.”

Sadeghi v. INS, 40 F.3d 1139, 1142 (10th Cir. 1994). The alien must prove the

objective component by “credible, direct, and specific evidence of facts that


                                         -7-
would support a reasonable fear that he faces persecution.” Id. A one in ten

possibility of persecution may constitute a reasonable possibility. See

Nazaraghaie, 102 F.3d at 462 (citing INS v. Cardoza-Fonseca, 480 U.S. 421, 431

(1987)). “Persecution has been defined as the offensive infliction of suffering or

harm and encompasses more than just restrictions or threats to life and liberty.”

Hadjimehdigholi, 49 F.3d at 646 (quotation omitted). The subjective component,

which is not relevant until the objective component is proven, requires that the

alien’s fear be genuine. See Kapcia v. INS, 944 F.2d 702, 706 (10th Cir. 1991).

      The BIA’s determination that an alien is not a refugee will be upheld if it is

“‘supported by reasonable, substantial, and probative evidence on the record

considered as a whole.’” See INS v. Elias-Zacarias, 502 U.S. 478, 481 (1992)

(quoting 8 U.S.C. § 1105a(a)(4)). We will reverse the BIA’s decision only if the

evidence compels a conclusion that the alien has proven refugee status. See id. at

481 n.1, 483-84.

      Petitioner first argues on appeal that the BIA erred in determining he was

not persecuted on account of one of the protected grounds. He believes that

persecution for collaboration and persecution on account of one of the five

statutorily protected grounds are not mutually exclusive and, instead, there can be

multiple motives for persecution. Because petitioner was warned not to speak

against Islam or Hamas, and he disagreed with Hamas’ political philosophy,


                                         -8-
petitioner believes he showed political and religious persecution. Also, petitioner

contends that collaboration is inherently political.

      The relevant inquiry is “whether the persecution an alien fears is on

account of his political opinion [or religion] or . . . on account of his

actions . . . .” Adhiyappa v. INS, 58 F.3d 261, 266 (6th Cir. 1995) (citing Elias-

Zacarias, 502 U.S. 478). “The statute provides protection only where the past or

anticipated persecution is on account of political opinion, regardless of whether

the persecuted acts on that opinion . . . .” Id. at 268. Persecution on account of

political opinion means persecution on account of the victim’s, not the

persecutor’s, political opinion. See Elias-Zacarias, 502 U.S. at 482.

      As the BIA stated, the record indicates that members of Hamas harassed

petitioner to protect Hamas because they believed he informed Israeli authorities

about its members, not due to any political opinions or religious beliefs petitioner

held. Retaliation for being a collaborator is not one of the listed statutory

grounds for refugee status. Cf. Adhiyappa, 58 F.3d at 268 (list does not include

individuals persecuted because their actions tend to obstruct activity of

politically-motivated groups). The record shows petitioner collaborated for his

own personal benefit. Cf. id. at 267 (person might inform government official of

names of members of terrorist group for reasons other than political opinion).




                                           -9-
      Although petitioner states he spoke against Hamas to friends and family,

see R. at 49, the record does not indicate that petitioner was involved in any

political activities. The threats he received almost exclusively refer to his

attendance at Hebrew University and his collaboration with Israeli authorities.

Furthermore, the State Department Report states that Palestinians are killing other

Palestinians for collaborating with Israelis. See R. at 199-200, 202. Petitioner

did not present evidence that Hamas was persecuting Palestinians or students who

were not collaborators. See Adhiyappa, 58 F.3d at 268. The record does not

indicate petitioner collaborated even in part based on his political opinions or

religion.

      Thus, we conclude there is substantial evidence 2 to support the BIA’s

decision that petitioner was threatened by Hamas for his collaboration activities

and not based on the statutory categories of political opinion or religion. See id.;

see also Elias-Zacarias, 502 U.S. at 483 (petitioner must establish persecution



2
             The deferential substantial evidence standard makes sense
      where, as here, the determination hinges on the motivations of the
      persecutors, who are not before the court, as illuminated by the
      motivations of the alien. Motivations are easily subject to
      reinterpretation and characterization upon recollection, and
      professions that a certain opinion motivated conduct are difficult to
      refute. Because the credibility of the asylum seeker is critically
      important, deference to the Board’s determination is appropriate.

See Adhiyappa, 58 F.3d at 267-68.

                                         -10-
because of political opinion, not because of refusal to join guerrillas);

Bartesaghi-Lay v. INS, 9 F.3d 819, 823 (10th Cir. 1993) (affirming BIA’s finding

of no refugee status because possible persecution was based on petitioner’s

refusal to participate in drug smuggling, not political opinion); Adhiyappa,
58 F.3d at 267-68 (no persecution based on political opinion where petitioner

informed government of terrorist group members presumably to improve job

situation and avoid government retribution). Our review of the record therefore

does not compel the conclusion that petitioner has a past or a well-founded fear of

persecution based on religious or political persecution by Hamas. See

Elias-Zacarias, 502 U.S. at 481.

      Petitioner argues that the BIA’s determination that he did not prove that

Hamas is a group the Israeli government or Palestinian Authority cannot control

was made in violation of his due process rights and that the evidence shows, on

the contrary, that Hamas is such a group. These arguments, however, are only

relevant after an alien shows persecution based on political opinion or religion.

See Bartesaghi-Lay, 9 F.3d at 822 (alien may establish eligibility for asylum if he

establishes persecution “from a non-government agency which the government is

unwilling or unable to control”); Rodriguez-Rivera v. United States Dep’t of

Immigration & Naturalization, 848 F.2d 998, 1005-06 (9th Cir. 1988) (addressing

only whether alien established well-founded fear of persecution from


                                         -11-
non-government entity, and, because alien failed to do so, not reaching issue of

control). Because petitioner did not show such persecution, we need not address

this argument.

      Petitioner contends that if he was not persecuted on account of his religious

and political views, he was persecuted for belonging to a social group of

collaborators. In his application for asylum or withholding of deportation,

petitioner checked the box indicating he was persecuted for being a member of a

social group. See R. at 64. In his brief before the BIA, however, petitioner

argued only political opinion and religious persecution. See id. at 16. Because a

petitioner must exhaust administrative remedies, see 8 U.S.C. § 1105a(c), a

jurisdictional requirement, and may not raise an issue for the first time on judicial

review, petitioner waived his right to be heard on this claim. See Ravindran v.

INS, 976 F.2d 754, 761 (1st Cir. 1992). Accordingly, we lack jurisdiction to

consider any claim alleging persecution based on membership in a social group.

See Rivera-Zurita v. INS, 946 F.2d 118, 120 n.2 (10th Cir. 1991) (failing to raise

issue on appeal to Board is failure to exhaust administrative remedies and

appellate court lacks jurisdiction to hear matter).

      Petitioner’s fear of future religious persecution due to his conversion to

Christianity is not well-founded. The BIA determined that petitioner’s conversion

was not sincere. We do not evaluate a witness’s credibility. See Kapcia,


                                         -12-
944 F.2d at 707. Furthermore, no evidence supported petitioner’s personal fear

that Hamas would persecute him for this reason. The State Department Report

did not indicate that Hamas was persecuting Palestinians who converted to

Christianity. Because the mere assertion of affiliation with a religion is

insufficient to establish persecution on that ground, see Refahiyat v. INS, 29 F.3d
553, 557 (10th Cir. 1994), petitioner has not met his burden of proving a

well-founded fear of religious persecution.

      We conclude petitioner did not meet the standard for establishing eligibility

for asylum. In failing to do so, he also cannot meet the more rigorous standard

for withholding of deportation. See Castaneda, 23 F.3d at 1578.

      The decision of the Board of Immigration Appeals is AFFIRMED.



                                                    Entered for the Court



                                                    David M. Ebel
                                                    Circuit Judge




                                         -13-